Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 1 of 24




            Exhibit 4
                             Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 2 of 24




          Claim                                                   Analysis
    [1.1] A wireless      To the extent preamble is limiting, LG Electronics (“Defendant”) makes, uses, sells and/
    communications        or offers for sale a wireless communications system which includes an integrated
    system      which     monitoring circuit.
    includes        an
    integrated            This element is infringed literally, or in the alternative, under the doctrine of
    monitoring circuit,   equivalents.
    the       wireless
    communication         For example, Defendant provides Smart Refrigerator LFXS30766S 1 which comprises
    system                inbuilt sensors in order to diagnose its internals for any malfunction. Further, LG ThinQ
    comprising:           app is provided to connect to the Smart Refrigerator LFXS30766S using smartphone
                          and diagnose its internals by using Smart Diagnosis option in the app. When Smart
                          Diagnosis option is selected, a communication between server and Smart Refrigerator
                          LFXS30766S is established to check for any possible errors and after diagnostic period
                          is over, a message with alert is sent to the user if an error is found.




1
  While Smart Refrigerator LFXS30766S has been used as an exemplary infringing product, all LG refrigerators including but not
limited to LRMVC2306D, LRMVS3006S, SRFVC2406S, LSSB2692ST, LRFXS2503S, LRFVC2406S, LRFVS3006S, LMXS28596D,
LFXC22596S, LFXS26973D, LFXC22526D, LFXS26596S, LMNS14420V, LMXS28626D, LSXC22396S, LSXS26396S and/or LSXC22426S
as well as variants and versions of these products have same functionality. The presently charted exemplary infringing product is
representative for purposes of illustrating infringement of the other LG devices.


                                                                                                                                1
   Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 3 of 24




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                        2
   Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 4 of 24




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                        3
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 5 of 24




Source: https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US




                                                                                4
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 6 of 24




Source:
http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf,
page 18




                                                                                5
                      Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 7 of 24




                   Source: https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
                   diagnosis-how-to-use-it-CT00000303-1367417179055

                   Further, to the extent this element is performed at least in part by Defendant's
                   software source code, Plaintiff shall supplement these contentions pursuant to
                   production of such source code by the Defendant.
[1.2] (a) a setup Defendant provides a setup circuit for configuring and enabling a monitor mode for a
circuit        for wireless communications transmitter.
configuring   and
enabling         a This element is infringed literally, or in the alternative, under the doctrine of
monitor mode for equivalents.
a         wireless
communications     For example, Defendant’s Smart Refrigerator LFXS30766S (“wireless communications
transmitter;       transmitter”) comprises a circuit which allows user to enable the Smart Diagnosis mode
                   (“monitor mode”) through ThinQ app. When user selects the option of Smart Diagnosis,
                   sensors in the Smart Refrigerator LFXS30766S starts diagnosing its internals to check
                   for any malfunction.




                                                                                                        6
   Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 8 of 24




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                        7
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 9 of 24




Source: https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US




                                                                                8
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 10 of 24




Source:
http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf,
page 18




                                                                                9
                     Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 11 of 24




                   Source: https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
                   diagnosis-how-to-use-it-CT00000303-1367417179055

                     Further, to the extent this element is performed at least in part by Defendant's
                     software source code, Plaintiff shall supplement these contentions pursuant to
                     production of such source code by the Defendant.
[1.3]     (b)      a Defendant provides a detection routine executing on an Internet based server for
detection routine detecting sensory data signals transmitted by said wireless communications
executing on an transmitter and originating from a monitored area when said monitor mode is enabled.
Internet      based
server           for This element is infringed literally, or in the alternative, under the doctrine of
detecting sensory equivalents.
data        signals
transmitted      by For example, Defendant’s Smart Refrigerator LFXS30766S (“wireless communications
said       wireless transmitter”) comprises sensors in order to diagnose its internals (“monitored area”)
communications       for any malfunction. When Smart Diagnosis option is selected, a communication
transmitter     and between server and Smart Refrigerator LFXS30766S is established to check for any
originating from a possible errors. Sensor data from Smart Refrigerator LFXS30766S is sent to the server
monitored      area where it is analysed and processed (“detection routine executing on an Internet based


                                                                                                       10
                      Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 12 of 24




when       said server”) and a message with an alert is sent to the user if any error is found.
monitor mode is
enabled;




                   Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                   Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                                       11
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 13 of 24




Source: https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US




                                                                                12
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 14 of 24




Source:
http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf,
page 18




                                                                                13
                        Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 15 of 24




                      Source: https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
                      diagnosis-how-to-use-it-CT00000303-1367417179055

                      Further, to the extent this element is performed at least in part by Defendant's
                      software source code, Plaintiff shall supplement these contentions pursuant to
                      production of such source code by the Defendant.
[1.4] (c) a set of    Defendant provides a set of selectable monitor mode control options, which options
selectable            include a user selectable threshold required for an alert to be triggered, wherein said
monitor      mode     monitor mode includes an option for controlling the detection circuit to enable said
control    options,   monitor mode only during a specified period, which begins at a first time and lasts for a
which       options   first time duration, further wherein monitor mode control options permit a user to
include a user        receive alerts over a low bandwidth text-based communications network.
selectable
threshold             This element is infringed literally, or in the alternative, under the doctrine of
required for an       equivalents.
alert     to     be
triggered;            For example, Defendant’s Smart Refrigerator LFXS30766S connected with ThinQ app,
wherein        said   provides user an option to perform Smart Diagnosis. Smart Diagnosis gives two options
monitor      mode     to choose from – Wi-Fi Diagnosis and Audible Diagnosis – in order to diagnose the


                                                                                                             14
                         Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 16 of 24




includes an option     internals of the Smart Refrigerator LFXS30766S. Upon information and belief, when
for controlling the    user selects one of the two options, a threshold is selected to be compared to the
detection circuit      sensor data from Smart Refrigerator LFXS30766S so that an alert is generated if sensor
to enable said         data is more than the threshold value.
monitor       mode
only     during    a   Further, the Smart diagnosis runs for a limited period during which complete diagnosis
specified period,      of internals of Smart Refrigerator LFXS30766S through inbuilt sensors is finished. If
which begins at a      some error is detected, the user receives alerts in the ThinQ app over a message-based
first   time    and    network.
lasts for a first
time duration;
further     wherein
monitor       mode
control     options
permit a user to
receive       alerts
over      a     low
bandwidth      text-
based
communications
network;

                       Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                                           15
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 17 of 24




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                    16
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 18 of 24




Source: https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US




Source:
http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf,
page 18




                                                                                17
                      Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 19 of 24




                   Source: https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
                   diagnosis-how-to-use-it-CT00000303-1367417179055

                   Further, to the extent this element is performed at least in part by Defendant's
                   software source code, Plaintiff shall supplement these contentions pursuant to
                   production of such source code by the Defendant.
[1.5] (d) an alert Defendant provides an alert generator circuit for generating an alert when said sensory
generator circuit data exceeds said user selectable threshold and when said monitor mode is enabled.
for generating an
alert when said This element is infringed literally, or in the alternative, under the doctrine of
sensory      data equivalents.
exceeds said user
selectable         For example, when Smart Diagnosis is run (“monitor mode is enabled”), the data from
threshold     and the sensors in Smart Refrigerator LFXS30766S is sent over to the server where it is
when          said analysed and processed (compared to threshold) and an alert is generated if the sensor
monitor mode is data is out of the safety limit. The alert is sent to the user through the ThinQ app.
enabled.




                                                                                                        18
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 20 of 24




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




Source: https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-refrigerator#




                                                                                    19
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 21 of 24




Source: https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US




                                                                                20
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 22 of 24




Source:
http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf,
page 18




                                                                                21
  Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 23 of 24




Source: https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
diagnosis-how-to-use-it-CT00000303-1367417179055

Further, to the extent this element is performed at least in part by Defendant's
software source code, Plaintiff shall supplement these contentions pursuant to
production of such source code by the Defendant.




                                                                                22
                     Case 6:21-cv-00295 Document 1-4 Filed 03/25/21 Page 24 of 24




1. List of References
  1. Smart Refrigerator LFXS30766S, https://www.lg.com/us/refrigerators/lg-LFXS30766S-french-3-door-
     refrigerator#, last accessed on October 1, 2020.
  2. ThinQ App, https://play.google.com/store/apps/details?id=com.lgeha.nuts&hl=en_US, last accessed on
     October 1, 2020.
  3. Smart Diagnosis, http://download.lghomechat.com/manual/en/LG_HomeChat_Refrigerator_Manual.pdf ,
     last accessed on October 1, 2020.
  4. Working of Smart Diagnosis, https://www.lg.com/us/support/video-tutorials/lg-range-what-is-smart-
     diagnosis-how-to-use-it-CT00000303-1367417179055, last accessed on October 1, 2020.




                                                                                                     23
